The principal contention of defendant (appellant) before this court was, that there was not sufficient evidence to entitle plaintiff to punitive or exemplary damages, and he requested his Honor to so instruct the jury, which was refused. The defendant, admitting the lease and entry in March, insisted that the latter was lawful by reason of the forfeiture clause in the contract, and, if the entry was unlawful, it was made in good faith and under an honest belief of his right to do so. The jury found these questions against defendant.
The defendant's eleventh prayer for instruction was: "That there is no sufficient evidence to entitle the plaintiff to punitive damages." The defendant's liability for such damages does not depend upon whether he was a wrong doer or not, but upon the manner and motive of such wrong doing. "Exemplary damages are not recoverable in any action of tort, but only in those where a bad motive is shown, (325) and not for every trespass on land of which a defendant is guilty, but only where it is committed through malice, or accompanied by threats, oppression or rudeness to the owner or occupant. Punitive damages have not been allowed where the testimony tended to show good faith and only a mistake as to authority." Waters v. Lumber Co., 115 N.C. 648;Hansley v. R. R., 115 N.C. 602, and the several authorities cited. It will be noticed that, in all the well considered cases allowing punitive damages, wantonness in some one of its many forms was the controlling element, and illustrations will be found in Wylie v. Smitherman,30 N.C. 236, and Duncan v. Stalcup, 18 N.C. 440. We deem it unnecessary to recite the evidence. We have examined it carefully and fail to find any sufficient evidence to show conduct on the part of defendant to subject him to exemplary damages within the rule above declared, and we think the eleventh prayer should have been given.
New trial.
Cited: Burwell v. Brodie, 134 N.C. 543; Ammons v. R. R., 138 N.C. 559;Jackson v. Tel. Co., 139 N.C. 356; Warren v. Lumber Co., 154 N.C. 38;Saunders v. Gilbert, 156 N.C. 478. *Page 224